DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Applicant has amended claims 3-7 and 9-10 leaving claims 1-12 pending in the current application and examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger of Volpe Koenig on February 28, 2022.

The application has been amended as follows:

Please AMEND CLAIM 3 as follows:
3.	The alloy article according to claim 1, 
wherein the oxide particles are particles of an oxide of at least one of Ti, Y, Nb, Al and V 
wherein the standard Gibbs energy of formation of the oxide particles is larger in negative number than the standard Gibbs energy of formation of Fe3O4 at 25[Symbol font/0xB0]C.  
 

AMEND CLAIM 4 as follows:
4.	The alloy article according to claimmetallic composition comprises: 
the Co within a range of 20 atomic % or more and 35 atomic % or less; 
the Cr within a range of 10 atomic % or more and 25 atomic % or less; 
the Fe within a range of 10 atomic % or more and 25 atomic % or less; 
the Ni within a range of 15 atomic % or more and 30 atomic % or less; and 
the Ti within a range of 5 atomic % or more and 15 atomic % or less.  

Please AMEND CLAIM 7 as follows:
     A method for manufacturing the alloy article according to 1, the method comprising:  
a raw material mixing and melting step of mixing and melting raw materials of the metallic composition of claim 1 to form a molten metal; 
an atomization step of forming an alloy powder from the molten metal; 
a mixed powder preparation step of preparing a mixed powder by mixing the alloy powder and a powder of an oxygen atom supply source oxide, wherein the oxygen atom supply source oxide is at least one of Fe2O3, Fe3O4, and NiO; 
an additive manufacturing step of forming an alloy formed article having a desired shape from the mixed powder by additive manufacturing; and 
a pseudo-solution heat treatment step of subjecting the alloy formed article to a pseudo-solution heat treatment within a temperature range of 1000[Symbol font/0xB0]C or more and 1250[Symbol font/0xB0]C or less. 

Please CANCEL CLAIM 8.


AMEND CLAIM 10 as follows:
10.	An impeller formed of the alloy article of claim 1. 
	
	

Please AMEND CLAIM 11 as follows: 
11.	A fluid machine, comprising the impeller according to claim 10. 

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claims is Fujieda, Tadashi, et al. "CoCrFeNiTi-based high-entropy alloy with superior tensile strength and corrosion resistance achieved by a combination of additive manufacturing using selective electron beam melting and solution treatment." And Materials Letters 189 (2017): 148-151 hereinafter Fujieda  and Hadraba, Hynek, et al. "Oxide dispersion strengthened CoCrFeNiMn high-entropy alloy." Materials Science and Engineering: A 689 (2017): 252-256 hereinafter Hadraba.
Fujieda relates to fabricating high-entropy alloys using selective electron beam melting (Fujieda, pg. 148, section 1, 3rd paragraph). Fujieda discloses that selective electron beam melting specimens were manufactured from gas-atomized Co1.5CrFeNi1.5Ti0.5Mo0.1 powders which were then  cooled in air or water after being heated to 1393 K at which the single phase thermodynamically stabilizes in the phase equilibrium diagram of this alloy system  for 3 h in air (Fujieda, pg. 148, section 2, first paragraph). Fujieda discloses that this process produces a product with homogeneous precipitation of very fine particulate ordering-phase particles whose 
Fujieda does not disclose the addition of a powder of an oxygen atom supply source oxide and also does not disclose where the product includes in the matrix phase crystals oxide particles with an average particle size of 100 nm or less. As such, claim 1 is free from the art.
Hadraba relates to the study of strengthening a CoCrFeNiMn alloy by in-situ formed dispersion of yttria nano-oxides (Hadraba, abstract). Hadraba discloses that the elements were all at 20 at% and mixed using a ball milling technique (Hadraba, pg. 253, first paragraph of section 3. Results and discussion) and Hadraba discloses that the oxide dispersion strengthen alloy has a grain size of 0.4 μm (Hadraba, pg. 254, Table 1). However, Hadraba does not disclose the claimed composition as it does not include titanium, does not disclose oxide particles of 100 nm or less, and does not disclose making the alloy via additive manufacturing. As such, claim 1 is free from the art. 
As neither reference teaches or suggests a product with the claimed composition which includes oxide particles with a particle size less than 100 nm and there is no rationale for combining these references to reach the claimed product as they teach different methods of manufacture. As such claim 1 is free from the art.
As claim 1 is free from the art, claims 2-7 and 9-12 are free from the art due at least to their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733